 1   Daniel T. Foley, Esq.
     Nevada Bar No. 1078
 2   FOLEY & OAKES, PC
     1210 S. Valley View Blvd. #208
 3
     Las Vegas, NV 89101
 4   Tel.: (702) 384-2070
     Fax: (702) 384-2128
 5   dan@foleyoakes.com
 6   Christopher M. Joe (admitted pro hac vice)
     Chris.Joe@BJCIPlaw.com
 7
     Brian A. Carpenter (admitted pro hac vice)
 8   Brian.Carpenter@BJCIPLaw.com
     Kenneth P. Kula (admitted pro hac vice)
 9   Ken.Kula@BJCIPlaw.com
     BUETHER JOE & CARPENTER, LLC
10   1700 Pacific, Suite 4750, Dallas, TX 75201
11   Tel: (214) 466-1272
     Chris.Joe@BJCIPLaw.com
12   Brian.Carpenter@BJCIPLaw.com
     Ken.Kula@BJCIPLaw.com
13
     Attorneys for Defendant Mode Tech (Beijing) Co., Ltd.
14

15

16

17                                  UNITED STATES DISTRICT COURT

18                                          DISTRICT OF NEVADA

19   KONECRANES GLOBAL CORPORATION,                  Case No. 2:18-cv-02015-GMN-NJK
20                             Plaintiff,
21                                                   STIPULATION AND ORDER FOR
                               v.                    MODIFICATION OF BRIEFING
22                                                   SCHEDULE AND CLAIM
     MODE TECH (BEIJING) CO., LTD.,                  CONSTRUCTION HEARING MATTERS
23                                                   (ECF NO. 98).
                               Defendant.                        (Second Request)
24

25

26

27

28
     Case 2:18-cv-02015-GMN-NJK Document 104 Filed 04/03/20 Page 2 of 3



 1            Pursuant to LR IA 6-1 and LPR 1-3, Plaintiff Konecranes Global Corporation

 2   (“Konecranes”) and Defendant Mode Tech (Beijing) Co., Ltd. (“Mode Tech” and together, the

 3   “Parties”) agree and respectfully request a six-week extension of Claim Construction briefing

 4   deadlines and a corresponding continuance of the Patent Tutorial and Claim Construction

 5   hearings (currently unscheduled) (ECF No. 98), due to the continued travel-related concerns of

 6   counsel for the Parties. Specifically, in light of current travel recommendations issued by the

 7   President of the United States1 and Centers for Disease Control and Prevention related to the
 8   coronavirus (COVID-19) as recognized in the Court’s Temporary General Order 2020-03.

 9   Specifically, the Parties’ respective counsel have discussed and agreed to an approximate six-

10   week extension of the Briefing Deadlines to allow the deposition of Konecranes’ expert Emil

11   Geiger to be re-scheduled from April 8, 2020 to May 20, 2020 for the same travel-related

12   concerns.2 The Parties have correspondingly stipulated and agreed to extend Mode Tech’s
13   deadline to file its Claim Construction Responsive Brief from April 22, 2020 to June 3, 2020

14   and Konecranes’ deadline to file its Claim Construction Reply Brief from April 29, 2020 to June

15   10, 2020 (ECF No. 98). Accordingly, the Parties respectfully request that the Court grant this

16   Stipulation and continue the Patent Tutorial and Claim Construction hearings for approximately

17   six weeks to a date convenient to the Court.

18

19

20

21

22

23

24

25

26   1
      https://www.whitehouse.gov/wp-content/uploads/2020/03/03.16.20_coronavirus-
     guidance_8.5x11_315PM.pdf (recommending a 30-day delay in discretionary travel).
27
     2
         Mr. Geiger’s deposition is scheduled to take place in Reno, Nevada.
28

                                                       1
 1   DATED: April 3, 2020.

 2   M C D ONALD C ARANO LLP                            F OLEY & O AKES , PC
 3

 4   s/ Kristin T. Gallagher                            s/ Nicholas C. Kliewer
     Amanda C. Yen (NSBN 9726)                          Daniel T. Foley, Esq.
 5   Kristen T. Gallagher (NSBN 9561)                   Nevada Bar No. 1078
     2300 W. Sahara Ave, Suite 1200                     1210 S. Valley View Blvd. #208
 6   Las Vegas, NV 89102                                Las Vegas, NV 89101
     Telephone: 702.873.4100                            Tel.: (702) 384-2070
 7
     ayen@mcdonaldcarano.com                            Fax: (702) 384-2128
 8   kgallagher@mcdonaldcarano.com                      dan@foleyoakes.com

 9   David P. Shouvlin                                  Christopher M. Joe
     PORTER WRIGHT MORRIS & ARTHUR LLP                  Admitted Pro Hac Vice
10   41 South High Street, Suite 2900                   Brian A. Carpenter
11   Columbus, OH 43215                                 Admitted Pro Hac Vice
     Telephone: 614.227.2045                            Kenneth P. Kula
12   dshouvlin@porterwright.com                         Admitted Pro Hac Vice
     (admitted pro hac vice)                            Nicholas C Kliewer
13                                                      Admitted Pro Hac Vice
     Attorneys for Plaintiff                            B UETHER J OE & C ARPENTER , LLC
14   Konecranes Global Corporation                      1700 Pacific Avenue, Suite 4750
15                                                      Dallas, Texas 75201
                                                        Tel.: (214) 466-1271
16                                                      Chris.Joe@BJCIPLaw.com
                                                        Brian.Carpenter@BJCIPLaw.com
17                                                      Ken.Kula@BJCIPLaw.com
                                                        Nick.Kliewer@BJCIPLaw.com
18

19                                                      Attorneys for Defendant
                                                        Mode Tech (Beijing) Co., Ltd.
20
      IT IS SO ORDERED.
21
      IT IS FURTHER ORDERED that the parties shall jointly file a
22    Notice with the Court upon completion of briefing on June 10,
      2020, identifying three proposed dates for the Patent Tutorial and
23
      Claim Construction hearings. The Court will then coordinate with
24    the parties to set a final date for hearings.

25
       Dated this _____
                    3 day of April, 2020.
26

27     _______________________________
       Gloria M. Navarro, District Judge
28     UNITED STATES DISTRICT COURT

                                                    2
